The defendant was convicted of a felony under the provisions of the Code, § 26-2613, in that he did mark with his own mark a male yearling belonging to a copartnership composed of C. R. and Dole Cook. The State's evidence shows that the defendant marked the yearling knowing that it was not his own and for the purpose of claiming it to be his. Under the testimony there seems to be no doubt, that the animal belonged to the partnership. The evidence is sufficient to sustain the verdict, and the court did not err, for any of the reasons assigned, in overruling the motion for a new trial, containing the general grounds only.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED APRIL 6, 1946.